

117 HR 2369 IH: Strengthening Manufacturing in America through Responsible Transitions to Electric Act
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2369IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Norcross (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish a program to provide rebates for expenditures for energy efficient electrotechnologies that are used to replace fossil fuel-fired technologies, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Manufacturing in America through Responsible Transitions to Electric Act or the SMART Electric Act.2.Rebate program for energy efficient electrotechnologies(a)DefinitionsIn this section:(1)Energy efficient electrotechnologyThe term energy efficient electrotechnology means—(A)any electric technology that, when used instead of a fossil fuel-fired technology in an industrial process results in—(i)energy efficiency, or production efficiency, gains; or(ii)environmental benefits; or(B)any electric technology that, when used instead of a fossil fuel-fired technology in an industrial application results in—(i)improvements in on-site logistics or material handling; and(ii)energy efficiency gains and environmental benefits.(2)Qualified entityThe term qualified entity means an industrial or manufacturing facility, commercial building, or a utility or energy service company.(3)SecretaryThe term Secretary means the Secretary of Energy. (b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a program to provide rebates in accordance with this section.(c)RebatesThe Secretary may provide a rebate under the program established under subsection (b) to the owner or operator of a qualified entity for expenditures made by the owner or operator of the qualified entity for an energy efficient electrotechnology that is used to replace a fossil fuel-fired technology.(d)RequirementsTo be eligible to receive a rebate under this section, the owner or operator of a qualified entity shall submit to the Secretary an application demonstrating—(1)that the owner or operator of the qualified entity purchased an energy efficient elec­tro­tech­nol­o­gy;(2)the energy efficiency gains, production efficiency gains, and environmental benefits, as applicable, resulting from use of the energy efficient elec­tro­tech­nol­o­gy—(A)as measured by a qualified professional or verified by the energy efficient elec­tro­tech­nol­o­gy manufacturer, as applicable; or(B)as determined by the Secretary; (3)that the fossil fuel-fired technology replaced by the energy efficient electrotechnology has been permanently decommissioned and scrapped; and(4)that all laborers and mechanics who were involved in the installation or maintenance, or construction or renovation to support such installation or maintenance, of the energy efficient elec­tro­tech­nol­o­gy, or the decommissioning and scrapping of the fossil fuel-fired technology replaced by the energy efficient electrotechnology, and who were employed by the owner or operator of the qualified entity, or contractors or subcontractors at any tier thereof, were paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(e)LimitationThe Secretary may not provide a rebate under the program established under subsection (b) to an owner or operator of a qualified entity for expenditures made by the owner or operator of the qualified entity for an energy efficient electrotechnology that is used to replace a fossil fuel-fired technology if the Secretary determines that such expenditures were necessary for the owner or operator to comply with Federal or State law. (f)Authorized amount of rebateThe amount of a rebate provided under this section shall be not less than 30 percent, and not more than 50 percent, of the overall cost of the energy efficient electrotechnology, including installation costs.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2026.